DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
Claims 1 and 29 have been amended. Claim 27 has been newly canceled and claims 30-31 have been newly added.
Claims 1, 4, and 28-31 are currently pending and examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 

Claims 1, 4, 28-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Kang et al (US 2006/0251634-previously cited) in view of Mohammedsaeed et al (The British Association of Dermatologists, 2012-previously cited), Isolaurie et al (US 2003/0180272-previously cited), Spigelman et al (US 2008/0107699-newly cited) and Chang et al (US 2007/0123460-newly cited).
Amended claim 1 is drawn to a method of healing a skin wound comprising topically administering to the skin wound of a subject a filter-sterilized probiotic bacterium lysate, wherein the lysate is from Lactobacillus rhamnosus GG ATCC 53103 or from a strain of Lactobacillus reuteri.
Amended claim 29 is drawn to a method of healing a skin wound comprising topically administering to the skin wound of a subject a filter-sterilized probiotic bacterium lysate, wherein the lysate is from Lactobacillus rhamnosus GG ATCC 53103.
Regarding claims 1, 28, 29 and 31, Kang teach a method of improving immune-function in mammals using Lactobacillus and MCT oil (page 2 para 16). In a preferred embodiment their product is used for topical treatment of skin disorders, such as skin wounds (page 3 para 25). A preferred species of Lactobacillus is L. reuteri ATCC 55730 (page 3 para 27). The Lactobacillus is taught to be used in lysate form (page 2 para 17-
Kang do not combined all the claimed features into one embodiment.
Mohammedsaeed teach wherein L. reuteri or L. rhamnosus increase the viability of pathogen infected keratinocytes and when used in combination on S. aureus infected cells provide an even greater increase in viability of keratinocytes compared to being used separately (abstract P-28, pp 37-38). 
One of ordinary skill in the art would have been motivated to use L. reuteri 55730 in the method of Kang for the treatment of skin wounds because Kang teach that this particular strain of L. reuteri is a preferred strain of L. reuteri to enhance the immune system and combat skin disorders (page 3 para 25 and para 27). One of ordinary skill in the art would have been motivated to use lysates because Kang suggest that their method can be carried out with lysates of Lactobacillus reuteri. One of ordinary skill in the art would have had a reasonable expectation of success because Mohammedsaeed teach that lysates of L. rhamnosus and L. reuteri provide increased viability to infected keratinocytes (skin cells) which would help a wound to avoid becoming infected and Kang teach that L. reuteri can be administered in topical form to a wound.
Kang do not specifically teach using Lactobacillus rhamnosus.
Mohammedsaeed teach that the lysate of Lactobacillus rhamnosus GG protects human primary keratinocytes from the effects of Staphylococcus aureus, increases the viability of keratinocytes infected by S. aureus and suggest its use for topical administration to protect the skin from pathogens (abstract P-28, pp 37-38).
L. rhamnosus GG as a topical treatment for skin in a subject in need of skin wound treatment in the method of Kang because Mohammedsaeed suggests that this lysate is effective for protecting keratinocytes (skin cells) from the effects of pathogens and increasing the viability of the keratinocytes (skin cells) and is suitable for topical administration. One of ordinary skill in the art would have had a reasonable expectation of success because both Kang and Mohammedsaeed are drawn to the treatment of damaged skin with probiotic lysates from Lactobacillus.
Neither Kang nor Mohammedsaeed specifically describe using a lysate from the specific strain Lactobacillus rhamnosus GG ATCC 53103. 
Isolauri teach methods of using probiotics in the prevention of atopic diseases, including skin diseases, such as eczema (Title, page 1 para 6, page 2 para 21). A suitable probiotic strain is taught to be Lactobacillus rhamnosus GG ATCC 53103 (page 1 para 4, page 2 para 13).
Spigelman disclose the use of Lactobacillus ATCC 53103 (page 3 para 21) for topical use in non-viable form, such as those cells thermally killed or cells killed by exposure to altered pH, chemicals such as phenol or elevated pressure (page 3 para 27), including application to human skin (page 1 para 9).
One of ordinary skill in the art would have been motivated to use the ATCC 53103 strain of L. rhamnosus GG in the method of Kang in addition to the L. reuteri because Mohammedsaeed teach that this genus and species provides benefits for skin treatment as described above and Isolauri teach that this specific strain of Lactobacillus rhamnosus GG is suitable for use as a therapeutic probiotic intended for the treatment Lactobacillus are suitable for use in their method and Spigelman indicate that of Lactobacillus ATCC 53103 is beneficially used topically, even in nonviable form, on human skin.
The combined teachings of Kang et al, Mohammedsaeed et al, Isolaurie et al and Spigelman render obvious Applicant’s invention as described above, but do not specifically describe  wherein the lysate is filter sterilized.
Chang teach that filter sterilization of a probiotic composition, such as Lactobacillus GG ATCC 53103 with a 0.22 micron filter is known for the purpose of providing a purified product for pharmaceutical use (page 11 para 126, page 11 para 116, 119). These probiotic products are also used in lysate form (page 21 para 182) as well as applied topically (page 11 para 114). The products are used for the treatment of inflammatory disorders (page 3 para 26) including damaged skin such as skin rashes (page 1 para 6). Chang teach that the pharmaceutical forms suitable for use include those that are topical and sterilized (page 10 para 109-110, page 11 para 114-115).
One of ordinary skill in the art would have been motivated to filter sterilize the probiotic lysates of Kang because Chang suggest that it is suitable and beneficial to do so in the field of using lysed probiotics. One of ordinary skill in the art would have had a reasonable expectation of success because Kang indicate that it is not the cell itself that provides the therapeutic effect but the protein secreted by the probiotic (page 
Regarding claims 4 and 30, Kang are silent with regard to the cause of the wound. 
One of ordinary skill in the art would have been motivated with a reasonable expectation of success to apply the method of Kang to a skin wound caused by an injury because, regardless of the cause of the skin wound, the benefits of improved wound healing due to enhanced immune system (Kang) and protection of keratinocytes from infection (Mohammedsaeed) are useful for the healing of damaged skin regardless of the cause of the damage. 
Therefore the combined teachings of Kang et al, Mohammedsaeed et al, Isolaurie et al, Spigelman et al and Chang et al render obvious Applicant’s invention as claimed.




Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not fully persuasive. Applicant’s arguments have been addressed in so far as they relate to the new rejection above.
Applicant argues that their specification as a whole references filter sterilization specifically and the use of a 0.22 micron filter. Applicant asserts that the 132 declaration 
This is not found persuasive. The claims do not require a specific type or degree of filter sterilization. The claims do not require the removal of all live cells. 
Applicant argues that, as described in the O’Neill Declaration, one of ordinary skill in the art would understand filter sterilized probiotic bacterium lysate to refer to a lysate that has been treated with a 0.22 micron pore size membrane as described in the examples of their specification.
This is not found persuasive. First, there is nothing in the prior art that defines filter sterilization as being restricted to the use of a 0.22 micron pore size membrane. However, even if the claims were amended to require this type of filter sterilization, the teaching of Chang provides evidence that this method is known in the prior art as described above.
Applicant argues that Chang does not teach the use of filter sterilized probiotic lysates. Applicant argues that Chang describes the filter sterilization of probiotics to determine the molecular mass of an active factor. Applicant asserts that Chang does not teach the use of bacterial lysates as the lysates are used to test for heat shock protein.
This is not found persuasive. Chang teach that the pharmaceutical forms suitable for use include those that are topical and sterilized (page 10 para 109-110, page 11 
Applicant argues that Spigelman makes no mention of topical use of compositions in lysed form.
This is not found persuasive. Spigelman teach that the claimed probiotic can be used in a non-viable form for topical use. The non-viable forms include those probiotic cells that have been thermally killed or cells killed by exposure to altered pH, chemicals such as phenol or elevated pressure (page 3 para 27), including application to human skin (page 1 para 9).
Applicant argues that based solely on the cited references that one of ordinary skill in the art would not have understood that filter sterilization has any beneficial effect. Applicant points to the O’Neill Declaration for its teaching that filter sterilization increases the consistency of the lysate and allows it to be produced more consistently with much greater stability, and reduces the likelihood of lipoteichoic acid and lipopolysaccharides being present, which would be beneficial to the skin.
This is not found persuasive. The sterilization of a pharmaceutical product is deemed to be obvious to the person of ordinary skill in the art. Evidence of this is demonstrated by the teaching of Chang that pharmaceutical forms suitable for use include those that are topical and sterilized (page 10 para 109-110, page 11 para 114-115).
The Declaration of Dr. Catherine O’Neill under 37 CFR 1.132 filed 12/23/2020 is insufficient to overcome the rejection of claims 1, 4, and 28-31  based upon Kang et al, 
The facts presented are not germane to the rejection at issue as they refer to features that are not present in the claims and also the showing is not commensurate in scope with the claims. The claims do not require a specific form of filter sterilization. The properties that the declaration refer to are not present in the claimed invention because they require the presence of sterilization and formulation methods that are not recited or required by the current claims.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.





Conclusion                                       
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632